DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the one side" and “the other side” in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim. No one side or other side were previously claimed. Appropriate correction is required. 
Claim 40 recites the limitation "the middle portion".  There is insufficient antecedent basis for this limitation in the claim. No middle portion was previously claimed. Appropriate correction is required. 
Claim 42 recites extending directions “vertical to” each other, however, vertical is an orientation in space and this does not make sense. Presumably this language was intended to read “perpendicular to” or similar. Appropriate correction is required. 
Claim 43 recites a “through-hole” in the turnable module, however, the drawings appear to refer to item 314 as this through-hole, which appears to be part of the turnable module recessed portion, which was previously claimed in claim 38. Therefore, it is unclear what is attempting to be claimed. Presumably the turnable module recessed portion is part of the through-hole, however, it is claimed as a separate element. Appropriate correction is required. 
Claim 45 recites that the lower and upper housing portions “comprises the first limiting portion of the receiving space,” however, claim 45 recites that the lower and upper housing portions are portions of the receiving space that fit a turnable module, while the first limiting portion was previously claimed in claim 39 as a projection. It is unclear how a receiving space can comprise a projection, particularly when they are separate items. This claim is confusing and indefinite. Appropriate correction is required. 
Claim 48 recites the limitation "a body structure," however, a body structure was already claimed in claim 38, therefore, it is presumed this was intended to be “the body structure.” Appropriate correction is required. 
Claim 49 recites the building set surfaces form a planar structure. This is unclear. Many surfaces of the device are planar at all times, and, regardless of the orientation of the turnable module, each planar surface has either a recess or a projection, therefore, no configuration yields a continuously planar surface. Thus, it is unclear what is attempting to be claimed. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38, 40, 43, 48, and 49 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Salem (US Patent No. 3,747,261).
In Reference to Claims 38, 40, 43, 48, and 49
 	Salem teaches (Claim 38) A building set, comprising: a plurality of building blocks configured to be interconnected to form an integral piece (fig. 1, column 1 lines 46-51, column 4 lines 47-62), wherein at least two of the plurality of building blocks each comprise: a body structure (item 1, fig’s 2-4) enclosing a receiving space (a side item 2, fig’s 2-4) and comprising a connection portion on at least one surface of the body structure (another item 2, along with corresponding item 3, 18/19, fig’s 2-4), and a turnable module configured to be at least partially disposed within the receiving space (items 3 and 4 corresponding to the first side item 2, fig’s 2-4), the turnable module further comprising a turnable module body (item 3, fig’s 2-4), a turnable module connection portion (item 4 in item 3, fig’s 2-4), and a turnable module recessed portion (item 18-19 opposite item 4 on the same module, fig’s 2-4), wherein the turnable module body is a partial structure of a sphere (item 3, fig’s 2-4), further comprising a first surface (a rim surface of an item 20/21/22/23, fig’s 2-4), a second surface parallel to the first surface (an opposing rim surface of an item 20/21/22/23, fig’s 2-4), and a side surface connecting the first surface and the second surface (spherical exterior of item 3 connecting two opposing rims, fig’s 204), and wherein the turnable module connection portion and the turnable module recessed portion are respectively disposed on one of the first surface and the second surface (opening 18/19 and 
(Claim 40) wherein a first diameter of a first circular cross-section in the middle portion is larger than a second diameter of a second circular cross-section in an edge of the turnable module body (a central cross section of item 3 is larger than any other cross section, fig’s 2-4, also note that it is unclear what “the middle portion” refers to);
(Claim 43) wherein the turnable module further comprises a through-hole through the turnable module body (items 18/19, fig’s 2-4), and wherein the turnable module connection portion is partially received in the through-hole and partially extends out of the first surface (item 4, fig’s 2-4);
(Claim 48) wherein a body structure of at least one of the plurality of building blocks each encloses two identical receiving spaces for receiving and limiting two identical turnable modules on two opposite sides of the body structure (two opposing items 2 receiving two opposing items 3 and 4);
(Claim 49) wherein, when all of the surfaces on which the turnable module recessed portions are disposed form a surface of the building set, the building set surfaces are of a planar structure (unclear what is attempting to be claimed but in all configurations items 1 have surfaces which are planar, fig’s 1-4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 41, 42, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Salem in view of Milner et al. (US Patent No. 5,172,534).
In Reference to Claim 39, 41, and 42
 	Salem teaches all of claim 38 as discussed above. 
	Salem fails to teach the limiting portions of claims 39, 41, and 42. 
	Milner teaches (Claim 39) wherein the turnable module further comprises a first limiting portion disposed in a middle portion of the turnable module body (items 140/150, fig’s 1 and 2), and wherein the first limiting portion is a projected structure having a length and a diameter fitted to a depth and a diameter of a limiting portion of [a] receiving space (items 160/170, fig’s 1 and 2) such that the turnable module is capable of rotating about the first limiting portion (column 3 lines 11-31);
 	 (Claim 41) wherein the turnable module further comprises a second limiting portion disposed in the middle portion of the turnable module body (item 230, fig’s 1 and 2), wherein the second limiting portion is a projected structure having a length and a diameter fitted to a depth and a diameter of a side surface limiting portion of the receiving space (items 205-225, fig’s 1 and 2), and wherein the diameter of the side surface limiting portion in the receiving space is smaller than that of the limiting portion in the receiving space (items 205/225 are smaller in diameter than items 160/170, fig’s 1 and 2);

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the turnable connection system of Salem with the feature of limiting portions as taught by the turnable connection system of Milner for the purpose of allowing the devices to be positioned more stably and precisely as well as allowing them to be indexed to desired locations as taught by Milner (column 1 lines 62-68), making the device more reliable, easier to use, and more attractive to the users.

In Reference to Claims 44-47 
	The modified device of Salem teaches all of claim 41 as discussed above. 
The modified device of Salem further teaches (Claim 44) wherein the body structure is [] a lower housing and an upper housing (Salem, lower and upper halves of items 1, fig’s 2-4), wherein the lower housing comprises a lower housing receiving portion and the upper housing comprises an upper housing receiving portion (Salem, lower item 2 and upper item 2, fig’s 2-4), and wherein the lower housing receiving portion and the upper housing receiving portion are each fitted to the turnable module and together form the receiving space (Salem, a lower item 3 and 4 and an upper item 3 and 4, fig’s 2-4);
(Claim 45) wherein at least one of the lower housing receiving portion and the upper housing receiving portion (Salem, lower and upper halves of item 1, fig’s 2-4) comprises the first 
(Claim 46) wherein the lower housing receiving portion comprises a first half of the side surface limiting portion of the receiving space (Milner, lower halves of items 205-225, Fig’s 1 and 2, also note upper and lower halves of a receiving portion taught in Salem above), wherein the upper housing receiving portion comprises a second half of the side surface limiting portion of the receiving space (Milner, upper halves of items 205-225, fig’s 1 and 2), and wherein the first half and the second half together form the side surface limiting portion of the receiving space when the lower housing and the upper housing are fitted to form the body structure (upper and lower halves of Milner comprise all of items 205-225, fig’s 1 and 2).
(Claim 47) wherein the lower housing comprises a bottom portion connection portion (Salem, bottom items 2, 3, and 4, fig’s 2-4) and a first half of a side surface connection portion (Salem, bottom half of a side items 2, 3, and 4, fig’s 2-4), wherein the upper housing comprises a top portion connection portion (Salem, top items 2, 3, and 4, fig’s 2-4) and a second half of the side surface connection portion (Salem, top half of side items 2, 3, and 4, fig’s 2-4), wherein the first half and the second half together form the side surface connection portion (both top and bottom halves of the side items 2, 3, and 4 referenced) when the lower housing and the upper housing are fitted to form the body structure, and wherein the connection portion on at least one surface of the body structure comprises at least one of the bottom portion connection portion, the top portion connection portion, or the side surface connection portion (any of these connections can be considered the connection portion, fig’s 2-4).
Salem fails to teach that the upper and lower housings are being detachably assembled / separate components.
.

 Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
Applicant’s argument regarding the 112 rejection is not persuasive. The new claims have several outstanding 112 issues. See action above for details. 
Applicant’s argument that flat areas 20-23 in Salem are not surfaces but planar areas is noted but is not persuasive. 
The examiner notes that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). The physical lip or rim of items 20-23 can be considered surfaces and opposing ones of these surfaces are parallel to each other, with the rest of the exterior of the sphere being a connecting side surface. This meets all of applicant’s claimed limitations. If more specific structure is intended here, it should be added to the claims. Applicant appears to believe there are more structural limitations in the claim than currently exist. See action above for further details. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711